Citation Nr: 1329042	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  09-29 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left shoulder disorder. 

2.  Entitlement to service connection for left shoulder disorder, to include as secondary to a service-connected cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to January 2001.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran provided testimony at a May 2013 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the 
Virtual VA claims file.  

In May 2013, the Veteran executed a VA Form 21-22 assigning Disabled American Veterans as his new representative in claims before VA, thereby revoking his appointment of previous representatives.  See 38 C.F.R. § 14.631(f) (2012).

Although the RO has reopened the claim for service connection for left shoulder disability and denied entitlement on the merits, the Board must make its own determination as to whether new and material evidence has been received to reopen a claim.  That is, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the matter has been characterized as noted on the title page of this decision.

At the Veteran's May 2013 Board hearing the Veteran and his representative indicated that his left upper extremity symptoms for which he has sought service connection in connection with this appeal include problems with handling objects and grip.  The representative noted that the Veteran is not competent to diagnose the condition causing his symptoms, and averred that the scope of the Veteran's appeal for service connection for his left shoulder disorder should include service connection for radiculopathy of the left upper extremity as secondary to service-connected cervical disc disease.  See May 2013 Board hearing transcript, pages 15-16.  Accordingly, the Board finds that the Veteran's claim on appeal includes a claim for service connection for radiculopathy of the left upper extremity secondary to service-connected degenerative disc disease and spondylosis C5-6 and C6-7, as indicated on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for disability but who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  

The issue of entitlement to service connection for left shoulder disorder, to include as secondary to service-connected degenerative disc disease and spondylosis C5-6 and C6-7 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not submit a notice of disagreement and new and material evidence was not received within one year of July 2002 notice of an RO rating decision that denied service connection for a left shoulder disorder.

2.  Since the July 2002 unappealed RO denial of the claim for service connection for a left shoulder disorder, evidence was received which was not previously submitted to agency decisionmakers.  This evidence was related to unestablished facts necessary to substantiate the claim, was neither cumulative nor redundant of the evidence of record at the time of the July 2002 denial of the claim, and raised a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

Evidence received since the July 2002 RO rating decision that denied service connection for a left shoulder disorder, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

In the present case, the Board reopens the claim for service connection for left shoulder disability.  Under these circumstances, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Claim Reopened

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26.  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the  claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, VA must assess any evidence submitted during the relevant period (within a year of notice of a rating decision) and make a determination as to whether it constitutes new and material evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A Veteran need not always submit a medical nexus opinion in order to warrant reopening of a service connection claim.  Evidence of chronic disability but without a medical nexus opinion may be sufficient to warrant reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

In the case at hand, the Veteran did not file a notice of disagreement within one year of a July 2002 letter notifying him that the RO had denied service connection for left shoulder disability.  See 38 U.S.C.A. § 7105.  Additionally, new and material evidence was not received within one year of the July 2002 RO rating decision.  The only evidence received within the one-year period after the July 2002 denial pertained to the Veteran's history of seizures.  See 38 C.F.R. § 3.156(b).  Thus, the July 2002 RO rating decision became final, but the claim for service connection for left shoulder disorder may be reopened upon the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

At the time of the July 2002 RO rating decision that denied service connection for left shoulder disorder, the evidence included service treatment records (STRs) showing that the Veteran injured his left shoulder in April 2004, when he fell down stairs while carrying a box.  He was treated for a soft-tissue injury.  STRs also reflect that the Veteran was treated for left shoulder pain in October 1985.  At a September 2001 VA examination, there was full range of motion of the left shoulder with no pain, and no heat, swelling, effusion, drainage, abnormal movement, instability or weakness.  Additionally, X-rays were noted to be normal.  

In its July 2002 rating decision the RO denied the Veteran's claim for lack of evidence of a current or chronic left shoulder disability. 

Additional evidence was submitted after the July 2002 rating decision.  In a March 2009 letter, Dr. SLC recounted his treatment of the Veteran and his review of an STR dated April 30, 1984, indicating that the Veteran complained of left shoulder pain after having fallen down stairs while carrying a box.  Dr. SLC further noted an STR dated October 30, 1985, in which the Veteran was indicated to have complained of pain in the shoulder for three days.  He had denied any traumatic injury to the shoulder and had stated that he was working a lot of overhead jobs. Dr. SLC opined that, after review of the medical records provided to him as well as his present records, it was possible that the Veteran's shoulder pain was service-connected.  He noted that the Veteran had a traumatic injury to the shoulder, and had AC joint changes demonstrated by X-ray and MRI.  He found the majority of the Veteran's symptoms to appear to be due to impingement syndrome and subacromial bursitis as well as rotator cuff tendinitis and a knot to his AC joint.  Dr. SLC concluded that certainly not all of the Veteran's symptoms were service-related, but that he believed that that at least some of the symptoms were due to the AC joint, and that it was possible that the AC symptoms were related to service.

In addition, a May 2013 letter from Dr. MLT states that the Veteran has chronic left shoulder pain, resulting from an injury while in the military; however, the reasoning for this opinion is not provided.  Dr. Tucker related that the shoulder symptoms were related to rotator cuff tendonitis, subacromial bursitis and a possible tear.

The March 2009 opinion of Dr. SLC and the May 2013 opinion of Dr. MLT constitute evidence that was not previously submitted to agency decisionmakers, which relates to unestablished facts necessary to substantiate the claim.  The newly received evidence is neither cumulative nor redundant of the evidence of record at the time of the July 2002 denial of the claim, and raises a reasonable possibility of substantiating the claim.  The previously unestablished material facts to which it relates are current disability of the left shoulder and the possibility of a relationship between the current disability and the Veteran's period of active service.  The Board therefore finds that new and material evidence has been received to reopen the Veteran's claim for service connection for left shoulder disorder.  See 38 C.F.R. § 3.156.  Accordingly, reopening of the claim is warranted. 


ORDER

New and material evidence having been received, the claim for service connection for left shoulder disorder is reopened.


REMAND

Remand is required to obtain an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  At a VA examination in June 2012, the examiner included in his rationale a finding that a current X-ray of the left shoulder "remains normal."  The examiner did not acknowledge the March 2009 findings of Dr. SLC, that the Veteran had AC joint changes demonstrated radiographically and by MRI.  Additionally, a positive nexus opinion from Dr. MLT was submitted; although it contains no rationale and thus cannot form the basis for a grant of service connection, it too must be considered.  Accordingly, the Veteran should be scheduled for a new examination and opinion that takes into account all relevant findings and opinions of record.

Remand is also required to obtain relevant VA and private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records, and making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1), (2).  Thus, any additional VA records should be obtained.  As discussed at the May 2013 hearing, the treatment records of Drs. SLC and MLT should also be attempted to be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  The records sought should include records of treatment with Dr. SLC and Dr. MLT.

2.  Once all available relevant medical records have been received and associated with the claims file, make arrangements with the appropriate VA medical facility for the Veteran to be afforded an appropriate VA examination.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

After examining the Veteran and reviewing the evidence of record, the examiner should provide all current diagnoses for the Veteran's claimed left shoulder disorder, to include any neurological disorder of the left upper extremity.

For each disability diagnosed, the examiner should indicate whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disability began during active service or is related to any incident of service.

For each disability diagnosed, the examiner should indicate whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disability is caused or aggravated (chronically worsened) by service-connected degenerative disc disease and spondylosis C5-6 and C6-7.

In providing these opinions, the examiner must address the following:  1) the STRs dated in April 30, 1984, and October 30, 1985; 2) the March 2009 letter from Dr. SLC; 3) the May 2013 letter from Dr. MLT; 4) the Veteran's lay statements at the Board hearing regarding left shoulder symptoms during and after service; and 5) the Veteran's spouse's lay statements at the Board hearing regarding the Veteran's left shoulder symptoms during and after active service.

The examiner should note that the March 2009 letter from Dr. S.L.C. states that X-rays revealed a type 2 acromion and some mild AC joint changes, and that an MRI was felt to be consistent with perhaps osteolysis of the distal clavicle and some AC joint changes as well as a possible SLAP tear with a paralabral cyst.  Dr. SLC opined that the Veteran had current symptoms of rotator cuff tendinitis and subacromial bursitis, and that the Veteran may have a component of AC joint arthritis contributing to his symptoms. 

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


